Citation Nr: 1829474	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  15-00 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee disability.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee condition is manifested by flare-ups that limit flexion to 15 degrees.  Extension has not been limited to 10 degrees or more and instability has not been shown.  No other right knee impairments were identified.

2.  The Veteran's tinnitus began in service and has continued to the present.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and no higher, for the Veteran's service-connected right knee condition have been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5260-5261 (2017).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee Rating 

In March 2014, the RO increased the Veteran's service-connected right knee disability to 10 percent disabling, effective November 12, 2013.  The Veteran has perfected an appeal with the disability evaluation assigned.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Here, the Veteran's service-connected right knee disability is rated at 10 percent under Diagnostic Code (DC) 5260.  Under this DC, a 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, when extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a. 

Separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

The Board finds that a rating of 30 percent under DC 5260 is warranted.  A February 2014 VA examination report found that flexion was limited to 15 degrees during flare-ups.  Such limitation is congruent with a maximum rating of 30 percent under DC 5260.

A separate rating is not, however, warranted for limitation of extension.  The February 2014 examiner found that extension was to 0 degrees, even during flare-ups.  Extension was likewise to 0 degrees on VA examination in September 2016.  Such does not comport with the range of motion loss required for a compensable rating for limitation of extension.

Under 38 C.F.R. § 4.71a, there are other diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  Additional rating criteria are found under Diagnostic Codes 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability of a knee), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight bearing objectively).  Here, based on the February 2014 and September 2016 VA examinations, and the Veteran's own reporting, the other DCs are not applicable to the Veteran's service-connected right knee disability.  There is no ankylosis, subluxation, lateral instability, or cartilage removal noted.  

Accordingly, the Board concludes that a 30 percent rating is warranted for the Veteran's service-connected knee disability under DC 6260.  A compensable rating is not warranted under any of the other DCs applicable to the knee.  

II. Service Connection for Tinnitus

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 1131; 
38 C.F.R. §§ 3.303, 3.304.

To establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including tinnitus, will be presumed if they are manifest to a compensable degree within the year after active service.  
38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the instant case, the Veteran has credibly indicated that his tinnitus began in service and has continued to the present.  Since tinnitus is a disability capable of lay observation, and the Veteran's reports are credible, service connection for tinnitus is warranted.




ORDER

A 30 percent rating for service connected right knee disability is granted, subject to the laws and regulations governing monetary awards.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


